Exhibit 10.1

EXECUTION VERSION

EXTENSION AND INCREMENTAL AMENDMENT

This EXTENSION AND INCREMENTAL AMENDMENT, dated as of January 26, 2016 (this
“Amendment”), is entered into by and among BRIGHT HORIZONS FAMILY SOLUTIONS LLC,
a Delaware limited liability company (the “Borrower”), GOLDMAN SACHS BANK USA
(“GS Bank”), as administrative agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer, each Extending Revolving Credit
Lender (as defined below) party hereto and each Incremental Revolving Credit
Lender (as defined below) party hereto and amends the Credit Agreement, dated as
of January 30, 2013, by and among the Borrower, BRIGHT HORIZONS CAPITAL CORP., a
Delaware corporation (“Holdings”), GS Bank, as Administrative Agent, Swing Line
Lender and L/C Issuer, the Lenders and the other parties party thereto from time
to time (as amended by Amendment No. 1 to Credit Agreement, dated as of
November 19, 2014, and the Incremental Joinder to Credit Agreement, dated as of
December 9, 2014, the “Credit Agreement”). The Credit Agreement as amended by
this Amendment is referred to herein as the “Amended Credit Agreement”.
Capitalized terms not otherwise defined in this Amendment have the meanings
ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, in accordance with Section 2.15 of the Credit Agreement, the Borrower
has notified the Administrative Agent that it is requesting to extend the
Maturity Date with respect to the existing Revolving Credit Commitments to
July 31, 2019 and modify the Applicable Rate with respect to the Extended
Revolving Credit Commitments (as defined below);

WHEREAS, in accordance with Section 2.16 of the Credit Agreement, the Borrower
has notified the Administrative Agent that it is requesting a Revolving
Commitment Increase (as defined below) to the Extended Revolving Credit
Commitments in the aggregate principal amount equal to the sum of $125,000,000
plus the amount of Non-Extended Revolving Credit Commitments (as defined below),
on the terms and conditions set forth in this Amendment;

WHEREAS, with respect to such Extended Revolving Credit Commitments and
Revolving Commitment Increase, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Barclays Bank PLC will act as joint lead
arrangers and joint bookrunners (collectively, the “Arrangers”) and JPMorgan
Chase Bank, N.A., Bank of America, N.A. and Barclays Bank PLC will act as
co-syndication agents;

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein, the parties hereto agree as follows:

 

  SECTION 1. Extension Amendment & Consent.

(a) This Amendment constitutes an “Extension Amendment” pursuant to which the
Maturity Date of the Revolving Credit Commitments (and related Revolving Credit
Loans, collectively, the “Existing Revolving Credit Commitments”) of each
Revolving Credit Lender that submits to the Administrative Agent a signature
page to this Amendment agreeing to extend such Revolving Credit Lender’s
Existing Revolving Credit Commitments at or prior to the Extension Deadline (as
defined below) is extended to July 31, 2019 (each such Revolving Credit Lender,
an “Extending Revolving Credit Lender”; such extended Existing Revolving Credit
Commitments, the “Extended Revolving Credit Commitments” and the Revolving
Credit Loans thereunder, the “Extended Revolving Credit Loans” and any portion
of the Existing Revolving Credit Commitments not so extended, the “Non-Extended
Revolving Credit Commitments” and the Revolving Credit Loans thereunder, the
“Non-Extended Revolving Credit Loans”) and the Applicable Rate is modified as
set forth in Section 2 below



--------------------------------------------------------------------------------

with respect to the Extended Revolving Credit Commitments, in each case,
pursuant to Section 2.15 of the Credit Agreement. The Extended Revolving Credit
Commitments and the Extended Revolving Credit Loans, on the one hand, and the
Non-Extended Revolving Credit Commitments and the Non-Extended Revolving Credit
Loans, on the other hand, shall constitute separate Classes of Commitments and
Loans.

(b) The Borrower and each Extending Revolving Credit Lender hereby agree that
the Borrower may repay the Non-Extended Revolving Credit Loans on a greater than
pro rata basis vis-a-vis the Extended Revolving Credit Loans and the Borrower
hereby agrees to repay in full, on the Effective Date, all outstanding
Non-Extended Revolving Credit Loans.

(c) In accordance with Section 2.07 of the Credit Agreement, effective upon the
repayment of the Non-Extended Revolving Credit Loans, the Non-Extended Revolving
Credit Commitments are hereby terminated.

 

  SECTION 2. Extension Amendments to the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definition in the appropriate alphabetical order:

“Extension and Incremental Amendment Effective Date” means January 26, 2016.

(b) Clause (c) of the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating such clause to read
in its entirety as follows:

(c) with respect to Revolving Credit Loans and Letter of Credit fees (i) prior
to delivery of financial statements for the first full fiscal quarter of the
Borrower ending after the Extension and Incremental Amendment Effective Date,
(A) for Eurocurrency Rate Loans, 2.75%, (B) for Base Rate Loans, 1.75% and
(C) for Letter of Credit fees, 2.75% and (ii) thereafter, the following
percentages per annum set forth in the table below, based upon the Consolidated
First Lien Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing Level   Consolidated First Lien Net Leverage Ratio  
Eurocurrency Rate for
Revolving Credit Loans
and Letter of Credit fees     Base Rate for Revolving
Credit Loans   1  

Greater than 3.00:1.00

    2.75 %      1.75 %  2  

Greater than 2.00:1.00 but less than or equal to 3.00:1.00

    2.50 %      1.50 %  3  

Equal to or less than 2.00:1.00

    2.25 %      1.25 % 

(c) Clause (a) of the definition of “Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended by replacing the text “the fifth anniversary
of the Closing Date” with the text “July 31, 2019”.

 

2



--------------------------------------------------------------------------------

  SECTION 3. Incremental Amendment.

(a) This Amendment constitutes an “Incremental Amendment” pursuant to which the
Borrower is increasing the amount of Extended Revolving Credit Commitments to an
aggregate amount, together with the amount of Extended Revolving Credit
Commitments in effect immediately prior to such Revolving Commitment Increase,
equal to $225,000,000, pursuant to Section 2.16 of the Credit Agreement. The
Persons set forth on Schedule 1 hereto providing the Revolving Commitment
Increases are referred to herein as the “Incremental Revolving Credit Lenders.”

(b) The Borrower, each Extending Revolving Credit Lender and each Incremental
Revolving Credit Lender hereby waive compliance with the minimum and multiple
requirements set forth in Section 2.16(d)(iii) of the Credit Agreement with
respect to the Revolving Commitment Increases.

(c) Subject to the terms and conditions set forth herein and immediately after
giving effect to the Extension Amendment set forth in Section 1 and Section 2
hereof (collectively, the “Extension Provisions”), (i) the aggregate amount of
the Extended Revolving Credit Commitments is hereby increased to $225,000,000
and (ii) each Incremental Revolving Credit Lender hereby agrees, severally and
not jointly, to make an increased Extended Revolving Credit Commitment in the
amount set forth opposite such Incremental Revolving Credit Lender’s name under
the heading “Revolving Commitment Increase” on Schedule 1 hereto (each, an
“Revolving Commitment Increase”).

 

  SECTION 4. Incremental Amendments to the Credit Agreement.

(a) The definition of “Revolving Credit Commitment” is hereby amended by
deleting the last sentence and replacing it with the following:

The aggregate Revolving Credit Commitments of all Revolving Credit Lenders shall
be $225,000,000 as of the Extension and Incremental Amendment Effective Date, as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement.

(b) Schedule 2.01 to the Credit Agreement is hereby amended by deleting the
table contained therein under the heading “Revolving Credit Commitments” in its
entirety and replacing it with the corresponding table found on Schedule 2
hereto.

 

  SECTION 5. Conditions Precedent to the Effectiveness of the Amendment

This Amendment (other than Section 3 and Section 4 of this Amendment,
collectively, the “Incremental Provisions”) shall become effective on the date
when each of the following conditions precedent shall have been satisfied (the
“Effective Date”):

(a) The Administrative Agent shall have received each of the following, each
dated the Effective Date:

(i) this Amendment, duly executed by the Borrower, the Administrative Agent,
Swing Line Lender, L/C Issuer, the Extending Revolving Credit Lenders and the
Incremental Revolving Credit Lenders;

(ii) a written opinion of Ropes & Gray LLP, counsel for the Loan Parties, and a
written opinion of Stites & Harbison, PLLC, Tennessee counsel for the Loan
Parties, each, in form and substance reasonably satisfactory to the
Administrative Agent;

 

3



--------------------------------------------------------------------------------

(iii) certificates of good standings from the applicable secretary of state of
the state of organization of each Loan Party, certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment and the other Loan Documents to which such Loan Party is a party or is
to be a party on the Effective Date;

(iv) the Guarantor Acknowledgment to Extension and Incremental Amendment, duly
executed by each Guarantor in the form attached hereto as Exhibit A; and

(v) a certificate of a Responsible Officer of the Borrower certifying as to the
matters specified in Section 6 (Representations and Warranties) and clauses
(b) and (c) below.

(b) (i) no Event of Default shall have occurred and be continuing at the time
the Revolver Extension Request was delivered to the Lenders and (ii) no Default
or Event of Default shall exist or would exist after giving effect to the
Extended Revolving Commitments and the Revolving Commitment Increases;

(c) the representations and warranties of each Loan Party set forth in Article V
of the Amended Credit Agreement and in each other Loan Document shall be true
and correct in all material respects on and as of the Effective Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and

(d) the Borrower shall have paid: (i) all amounts referred to in Section 7 (Fees
and Expenses) of this Amendment, (ii) to the Administrative Agent for the
account of each Extending Revolving Credit Lender that delivers a signature page
to the Administrative Agent prior to 5:00 pm (New York City time) on January 25,
2016 (the “Extension Deadline”), an extension fee in an amount equal to 0.075%
of the Extended Revolving Credit Commitment of such Extending Revolving Credit
Lender and (iii) to the Administrative Agent for the account of each Incremental
Revolving Credit Lender, a closing fee in an amount equal to 0.250% of the
Revolving Commitment Increase of such Incremental Revolving Credit Lender;

(e) at least two (2) days prior to the Effective Date (or such shorter period as
the Administrative Agent may agree in its sole discretion), all documentation
and other information about the Borrower and the Guarantors required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, that has been requested by the Administrative Agent
at least five (5) Business Days prior to the Effective Date; and

(f) at least five (5) Business Days prior to the Extension Deadline (or such
shorter period as the Administrative Agent may agree in its sole discretion), a
Revolver Extension Request.

The Incremental Provisions shall become effective on the Effective Date
immediately following, and subject to, (a) receipt by the Administrative Agent
of an Incremental Loan Request with respect to the Revolving Commitment
Increase, (b) the effectiveness of the Extension Provisions and (c) the
repayment of the Non-Extended Revolving Credit Loans (and the corresponding
termination of the Non-Extended Revolving Credit Commitments as set forth in
Section 1(c) hereof).

 

4



--------------------------------------------------------------------------------

  SECTION 6. Representations and Warranties

On and as of the Effective Date, the Borrower hereby represents and warrants
that (a) this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to Debtor
Relief Laws and general principles of equity (whether considered in a proceeding
in equity or law) and an implied covenant of good faith and fair dealing, and
the Amended Credit Agreement constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
subject to Debtor Relief Laws and general principles of equity (whether
considered in a proceeding in equity or law) and an implied covenant of good
faith and fair dealing and (b) after giving effect to the incurrence of the
Revolving Commitment Increases, the aggregate amount of the Revolving Commitment
Increases shall not exceed the Available Incremental Amount (as provided in
Section 2.16(d)(iv) of the Credit Agreement).

 

  SECTION 7. Fees and Expenses

The Borrower shall pay (a) in accordance with the terms of Section 10.04 of the
Credit Agreement all costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, syndication, execution and
delivery of this Amendment (including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto) and (b) any other fees separately agreed between the Borrower and any
of the Arrangers.

 

  SECTION 8. Reallocation and Reference to the Effect on the Loan Documents

(a) As of the Effective Date and after consummation of the Incremental
Provisions, (i) each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
the other Loan Documents to the Credit Agreement (including, without limitation,
by means of words like “thereunder”, “thereof” and words of like import), shall
mean and be a reference to the Amended Credit Agreement, and this Amendment and
the Credit Agreement shall be read together and construed as a single
instrument, (ii) each Person executing this Amendment in its capacity as an
Incremental Revolving Credit Lender shall become (or, if already a Revolving
Credit Lender prior to the Effective Date, continue as) a “Lender” and a
“Revolving Credit Lender” under the Amended Credit Agreement for all purposes of
the Amended Credit Agreement and the other Loan Documents and shall be bound by
the provisions of the Amended Credit Agreement as a Lender holding Revolving
Credit Commitments, Revolving Credit Loans and Loans, (iii) each Person
executing this Amendment in its capacity as an Extending Revolving Credit Lender
shall continue as a “Lender” and a “Revolving Credit Lender” under the Amended
Credit Agreement for all purposes of the Amended Credit Agreement and the other
Loan Documents and shall be bound by the provisions of the Amended Credit
Agreement as a Lender holding Revolving Credit Commitments, Revolving Credit
Loans and Loans, (iv) each of the Extending Revolving Credit Lenders shall
assign to each of the Incremental Revolving Credit Lenders, and each Incremental
Revolving Credit Lender shall purchase from each of the Extending Revolving
Credit Lenders, at the principal amount thereof, such interests in the Extended
Revolving Credit Loans outstanding on the Effective Date as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
Extended Revolving Credit Loans will be held by Extending Revolving Credit
Lenders and Incremental Revolving Credit Lenders ratably in accordance with
their Extended Revolving Credit Commitments after giving effect to the Revolving
Commitment Increase, (v) the Extended Revolving Credit Commitments and the
Extended Revolving Credit Loans shall be deemed to be the Revolving Credit
Commitments and the Revolving Credit Loans, respectively, for all purposes under
the Amended Credit Agreement (other than Section 2.10(c)) and the other Loan
Documents and (vi) each of the Letter of Credit Sublimit and the Swing Line
Sublimit shall continue under the Amended Credit Agreement in the same amount.

 

5



--------------------------------------------------------------------------------

(b) The Borrower hereby reaffirms all its liens and other obligations granted or
incurred pursuant to the Loan Documents, all of which liens and obligations
shall remain in full force and effect (as amended and otherwise expressly
modified by this Amendment).

(c) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(d) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver or amendment of any other provision of any of
the Loan Documents or for any purpose except as expressly set forth herein.

(e) This Amendment is a Loan Document.

 

  SECTION 9. FATCA Treatment

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrower and the Administrative Agent shall treat
(and the Extending Revolving Credit Lenders and the Incremental Revolving Credit
Lenders hereby authorize the Administrative Agent to treat) the Extended
Revolving Credit Loans as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

  SECTION 10. Execution in Counterparts

This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart by telecopy, .pdf or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

 

  SECTION 11. Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York.

 

  SECTION 12. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error.

 

  SECTION 13. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

6



--------------------------------------------------------------------------------

  SECTION 14. Severability

In case any provision in or obligation under this Amendment shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

  SECTION 15. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns
permitted by the Credit Agreement.

 

  SECTION 16. Waiver of Jury Trial

EACH PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 16
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, as of the date first written above.

 

BRIGHT HORIZONS FAMILY SOLUTIONS LLC By:  

/s/ Elizabeth J. Boland

Name:   Elizabeth Boland Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO EXTENSION AND INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Administrative Agent, Swing Line Lender, L/C Issuer
and an Extending Revolving Credit Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

 

[SIGNATURE PAGE TO EXTENSION AND INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

an Extending Revolving Credit Lender and an Incremental Revolving Credit Lender

By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Executive Director

 

[SIGNATURE PAGE TO EXTENSION AND INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

an Extending Revolving Credit Lender and an Incremental Revolving Credit Lender

By:  

/s/ Kunal Shah

Name:   Kunal Shah Title:   Vice President

 

[SIGNATURE PAGE TO EXTENSION AND INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Extending Revolving Credit Lender and an Incremental
Revolving Credit Lender By:  

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director

 

[SIGNATURE PAGE TO EXTENSION AND INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

ING Capital LLC, as an Extending Revolving Credit Lender and an Incremental
Revolving Credit Lender By:  

/s/ Steven G. Fleenor

Name:   Steven G. Fleenor Title:   Managing Director By:  

/s/ Ian Wong

Name:   Ian Wong Title:   Director

 

[SIGNATURE PAGE TO EXTENSION AND INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Extending Revolving Credit Lender
and an Incremental Revolving Credit Lender By:  

/s/ Judith Smith

Name:   Judith Smith Title:   Authorized Signatory By:  

/s/ Max Wallins

Name:   Max Wallins Title:   Authorized Signatory

 

[SIGNATURE PAGE TO EXTENSION AND INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as an Extending Revolving Credit Lender and an Incremental
Revolving Credit Lender By:  

/s/ James R. Fayen

Name:   James R. Fayen Title:   Deputy General Manager

 

[SIGNATURE PAGE TO EXTENSION AND INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as An Incremental Revolving Credit Lender By:  

/s/ Daniel M. Grondin

Name:   Daniel M. Grondin Title:   Senior Vice President

 

[SIGNATURE PAGE TO EXTENSION AND INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

Royal Bank of Canada., as Incremental Revolving Credit Lender By:  

/s/ J. Christian Gutierrez

Name:   J. Christian Gutierrez Title:   Authorized Signatory

 

[SIGNATURE PAGE TO EXTENSION AND INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as an Incremental Revolving Credit Lender
By:  

/s/ Zhiyan Zeng

Name:   Zhiyan Zeng Title:   Vice President

 

[SIGNATURE PAGE TO EXTENSION AND INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

Exhibit A

GUARANTOR ACKNOWLEDGMENT TO

EXTENSION AND INCREMENTAL AMENDMENT

Each of the undersigned hereby acknowledges the terms of the Extension and
Incremental Amendment, dated as of the date hereof (the “Amendment”), which
amends the Credit Agreement, dated as of January 30, 2013 (as amended by the
Amendment No. 1 to Credit Agreement, dated as of November 19, 2014, and the
Incremental Joinder to Credit Agreement, dated as of December 9, 2014, the
“Credit Agreement”; capitalized terms not otherwise defined herein shall have
the meaning ascribed to them in the Credit Agreement), by and among the
Borrower, BRIGHT HORIZONS CAPITAL CORP., a Delaware corporation (“Holdings”),
GOLDMAN SACHS BANK USA, as Administrative Agent, Swing Line Lender and L/C
Issuer, the Lenders and the other parties party thereto from time to time) and
agrees that the terms of the Amendment shall not affect in any way its
guarantees, obligations, liabilities and liens granted or incurred by it under
the Loan Documents, all of which guarantees, obligations, liabilities and liens
shall remain in full force and effect and each of which is hereby reaffirmed.

This acknowledgment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy, .pdf or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this consent. Notices to parties hereto shall be given as
provided in the Credit Agreement.

The terms of the Amendment shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective successors and assigns.

This acknowledgment shall be governed by and construed in accordance with the
law of the State of New York.

This acknowledgment is a Loan Document.

Dated as of January 26, 2016.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date of the Amendment:

BRIGHT HORIZONS CAPITAL CORP.

BRIGHT HORIZONS LLC

BRIGHT HORIZONS CHILDREN’S CENTERS LLC

CORPORATE FAMILY SOLUTIONS LLC

RESOURCES IN ACTIVE LEARNING

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1

 

Lender    Revolving Commitment Increase  

JPMorgan Chase Bank, N.A.

   $ 12,833,333.34   

Bank of America, N.A.

   $ 27,833,333.33   

Barclays Bank PLC

   $ 20,333,333.33   

ING Capital LLC

   $ 6,000,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 8,000,000.00   

Mizuho Bank, Ltd.

   $ 8,000,000.00   

Wells Fargo Bank, National Association

   $ 14,000,000.00   

Royal Bank of Canada

   $ 14,000,000.00   

HSBC Bank USA, National Association

   $ 14,000,000.00      

 

 

 

Total

   $ 125,000,000.00   



--------------------------------------------------------------------------------

Schedule 2

 

Lender    Revolving Credit Commitment  

JPMorgan Chase Bank, N.A.

   $ 40,333,333.34   

Bank of America, N.A.

   $ 40,333,333.33   

Barclays Bank PLC

   $ 40,333,333.33   

Goldman Sachs Bank USA

   $ 20,000,000.00   

ING Capital LLC

   $ 14,000,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 14,000,000.00   

Mizuho Bank, Ltd.

   $ 14,000,000.00   

Wells Fargo Bank, National Association

   $ 14,000,000.00   

Royal Bank of Canada

   $ 14,000,000.00   

HSBC Bank USA, National Association

   $ 14,000,000.00      

 

 

 

Total

   $ 225,000,000.00   